Title: From George Washington to Robert Morris, 4 September 1782
From: Washington, George
To: Morris, Robert


                  Dear Sir
                     
                     Head Quarters Verplank’s Point 4th Sept. 1782
                  
                  Previous to the meeting of our Commissioners, who will be Majors General Heath and Knox, I am under the necessity of applying to you to provide the means of their support while they are upon the Commission—I shall propose Orange town as the place of meeting—I should suppose five hundred Dollars, and that in Specie (as they will be in a part of the Country where paper will not be negotiable) will be as little as can be calculated upon, as they can derive no assistance from public Stores—the time of meeting will be in ten days from hence at farthest—I shall therefore be much obliged to you for furnishing the above sum before that period—indeed it will be indispensable, as our Gentlemen cannot possibly proceed without it.  I have the honor to be with very great Respect and Esteem Dear Sir yr most obt and hble servt.
                  
                  
                     P.S.  I forward a packet by Mr Wells which I recd from Mr Lovell.
                     The sum of money brought out by Mr Wells is so short of your expectation and that in Gold, that I have thought it most advisable to send it forward by him—It would not answer the payments you directed and I did not look upon myself at liberty to average them.
                  
                  
               